      Case 4:21-cv-05059-TOR     ECF No. 88   filed 06/30/21   PageID.1177 Page 1 of 4




1

2

3

4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     JOHN DOE 1, JOHN DOE 2, JANE
      DOE 1, JANE DOE 2, JANE DOE 3,               NO: 4:21-CV-5059-TOR
8     and all persons similarly situated,
                                                   ORDER DIRECTING
9                              Plaintiffs,         IMPLEMENTATION OF PROPOSED
                                                   CLASS NOTICE
10          v.

11    WASHINGTON STATE
      DEPARTMENT OF CORRECTIONS,
12    and STEPHEN SINCLAIR, Secretary
      of the Department of Corrections, in
13    his official capacity,

14                             Defendants.

15

16         BEFORE THE COURT is Plaintiffs’ Proposal of Notice to Class Members

17   (ECF No. 73). This matter was submitted for consideration without oral argument.

18   The Court has reviewed the record and files herein, the completed briefing, and is

19   fully informed. For the reasons discussed below, Plaintiffs’ Proposal of Notice to

20   Class Members (ECF No. 73) is GRANTED.



     ORDER DIRECTING IMPLEMENTATION OF PROPOSED CLASS NOTICE ~ 1
      Case 4:21-cv-05059-TOR      ECF No. 88    filed 06/30/21   PageID.1178 Page 2 of 4




1                                     BACKGROUND

2          On May 17, 2021, the Court granted Plaintiffs’ Motion for Provisional Class

3    Certification and directed Plaintiffs to serve and file a proposed “Notice” to

4    members of the certified class and subclasses and suggest a method by which the

5    notice should be accomplished and at whose expense. ECF No. 69. Plaintiffs

6    submitted the proposed class notice on June 1, 2021. ECF No. 73. Defendants

7    filed a response on June 8, 2021. ECF No. 74.

8                                       DISCUSSION

9          Notice to class members following class action certification is governed by

10   Federal Rule of Civil Procedure 23(c)(2). For classes certified pursuant to Rule

11   23(b)(2), “the court may direct appropriate notice to the class.” Fed R. Civ. P.

12   23(c)(2)(A). Class actions seeking injunctive relief that are certified under Rule

13   23(b)(2) are mandatory classes, meaning the injunctive relief necessarily affects

14   the class as a whole. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 361–62

15   (2011). Members of these types of classes are not provided an opportunity to be

16   heard or permitted to opt out. Id. Therefore, notice requirements are permissive.

17         Here, Plaintiffs argue notice is unnecessary as there is no opt-out right and

18   the class members’ identities are known or readily ascertained from Defendant

19   DOC’s records. ECF No. 73 at 2. Alternatively, if the Court determines notice is

20   appropriate, Plaintiffs propose notice via publication by posting a flyer in all DOC



     ORDER DIRECTING IMPLEMENTATION OF PROPOSED CLASS NOTICE ~ 2
      Case 4:21-cv-05059-TOR      ECF No. 88    filed 06/30/21   PageID.1179 Page 3 of 4




1    facilities and DOC community supervision offices as well as posting the flyer to

2    the website established by Class Counsel for this matter. Id. at 3. Plaintiffs object

3    to individualized notice due to the unique circumstances of the case. Id.

4    Additionally, Plaintiffs request Defendants bear the cost of the postings in DOC

5    facilities and community supervision offices. Id. Defendants respond that DOC

6    does not have all the identifying information related to the identities of previously

7    incarcerated individuals; therefore, notice via publication in some other form

8    beyond the postings in the prisons would be necessary for the proposed subclass.

9    ECF No. 74 at 2. Defendants did not respond to Plaintiffs’ request regarding costs.

10         Having reviewed the proposed notice flyer (ECF No. 73-1) and website

11   created by Class Counsel, which is listed on the flyer, the Court finds Plaintiffs’

12   proposed notice by publication addresses both parties’ concerns. The proposed

13   form of notice is not individualized, thereby protecting the identities of the class

14   members, and publication to the established website, as well as printed flyers

15   posted within DOC facilities and community supervision offices, will reach all

16   class and subclass members. Defendants shall bear the costs associated with

17   printing and posting the flyer (ECF No. 73-1) in all Washington DOC facilities and

18   community supervision offices.

19   //

20   //



     ORDER DIRECTING IMPLEMENTATION OF PROPOSED CLASS NOTICE ~ 3
      Case 4:21-cv-05059-TOR     ECF No. 88    filed 06/30/21    PageID.1180 Page 4 of 4




1    ACCORDINGLY, IT IS HEREBY ORDERED:

2          1. Class counsel are directed to publish the proposed notice flyer (ECF No.

3             73-1) to the website dedicated to this matter within 30 days of the date

4             of this order.

5          2. Defendants are directed to post the proposed notice flyer in all

6             Washington DOC facilities and community supervision offices within 45

7             days of the date of this order. Defendants shall bear the costs

8             associated with printing and posting the flyers.

9          3. Defendants are further directed to post the proposed notice flyers in areas

10            of DOC facilities and community supervision offices that are easily

11            accessed by members of the class and subclasses. Defendants shall

12            ensure the flyers are easily seen and remain visible and legible during the

13            pendency of this litigation.

14         The District Court Executive is directed to enter this Order and provide

15   copies to counsel.

16         DATED June 30, 2021.

17

18                                 THOMAS O. RICE
                                United States District Judge
19

20



     ORDER DIRECTING IMPLEMENTATION OF PROPOSED CLASS NOTICE ~ 4
